Citation Nr: 1717480	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder
prior to July 9, 2010, in excess of 30 percent prior to November 3, 2011, in excess of 50 percent prior to December 2, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to January 1996 and from January 2007 to February 2008.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from rating decisions in August 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2014, the Board, in pertinent part, denied the Veteran's claim for service connection for sleep apnea and denied a claim for a higher rating for a left knee disability, and remanded the issue of higher initial ratings for anxiety disorder.

The Veteran appealed the Board's October 2014 denial of service connection for sleep apnea and the denial of a higher rating for a left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision (Decision), the Court affirmed the part of the October 2014 Board decision that denied a higher initial rating for a left knee disability and vacated the Board's October 2014 decision insofar as it pertained to the Veteran's claim for service connection for sleep apnea and remanded the matter for further development and readjudication consistent with the Decision.  

In August 2016, in connection with the Veteran's claim for a higher initial rating for  anxiety disorder, the Veteran requested to participate in a Board hearing at a local VA office (see August 2016 VA form 9).  No such hearing has yet been scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

An August 2016 Court Memorandum Decision found that Board erred in finding that an August 2010 VA medical opinion was adequate.   Specifically, the Court found that the Board relied on an unsupported VA medical opinion that the Veteran's sleep apnea was not related to service, relying on a causal finding that it was caused by his post-service weight gain. The Court found that a new medical opinion regarding the Veteran's sleep apnea was warranted.  The Courted directed that the opinion should specifically address the Veteran's alleged post-service weight gain and any relevance that weight gain had to the Veteran's diagnosed sleep apnea, supported by an adequate rationale.  Thus, the Veteran's claim for sleep apnea is remanded for further development.

While under development pursuant to the Board's October 2014 remand instructions, the Veteran requested a hearing before the Board at the local RO (a Travel Board hearing) on the issue of entitlement to initial higher ratings for his service connected anxiety disorder in August 2016 correspondence (see a VA form 9).  No such hearing has been scheduled.  As such, this issue is remanded to schedule the Veteran with a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to assess the etiology of the Veteran's diagnosed sleep apnea.  The examiner must review the record, to include a copy of this REMAND and the Court's DECISION, and must note that review in the report.  The examiner should also reconcile his/her opinions with the other opinions of record.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

.

The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that sleep apnea had its onset in or is otherwise medically related to service. 

The examiner should specifically addresses the Veteran's alleged post-service weight gain and any relevance
it may have with regard to his sleep apnea diagnosis

The examiner must consider the Veteran's statements and all lay statements regarding onset in-service and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

If it is determined that there is another likely etiology for sleep apnea, that should be stated.  

A complete rationale for all opinions expressed should be clearly provided.

2.  After ensuring compliance with the above, readjudicate the claim of entitlement to service connection for sleep apnea.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.



3.  With respect to the claim for initial higher ratings for anxiety disorder, schedule the Veteran for a hearing before a member of the Board at his local RO.  See 38 C.F.R. § 20.704.  Notify the Veteran and his Agent of the place and time of the hearing not less than 30 days prior to the hearing date.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




